—Judgment, Supreme Court, New York County (Harold Rothwax, J., at suppression hearing; Franklin Weissberg, J., at jury trial), rendered April 5, 1994, convicting defendant of two counts of attempted murder in the first degree, and one count each of criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 25 *181years to life, 25 years to life, 71/s to 15 years and 31/2 to 7 years, respectively, unanimously affirmed.
Just minutes after 25 shots were fired at two police officers from inside the lobby of an apartment house, defendant was seen running from a bathroom into a bedroom in a first floor apartment while investigating officers were speaking to the occupants of the apartment. Defendant pretended to be asleep when the officers approached, but he was observed to be out of breath and sweating, and one of his hands was bleeding. Immediately thereafter, police officers observed a gun in the courtyard outside the bathroom window.
The police had ample basis for reasonably suspecting that defendant was the shooter and detaining him until the police officers who had been shot at could view him (People v Hicks, 68 NY2d 234, 241-242). The showup was proper since defendant was apprehended in close proximity to the scene of the crime (People v Espala, 223 AD2d 461, lv denied 88 NY2d 847), and the l1/2-hour delay in conducting the showup was within acceptable boundaries (People v Maybell, 198 AD2d 108, lv denied 82 NY2d 927; People v Lewis, 123 AD2d 716, 719, lv denied 69 NY2d 830). That defendant was handcuffed did not render the showup unduly suggestive (People v Espala, supra; People v Aponte, 222 AD2d 304). We have considered defendant’s remaining contentions and find them to be without merit.
We find that the verdict was not against the weight of the evidence. Concur—Murphy, P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.